                 Case 7:20-cv-01332-PMH
UNITED STATES DISTRICT                   Document
                       COURT/SOUTHERN DISTRICT     12 YORK
                                               OF NEW  Filed 03/09/20    Page 1 ofLAW
                                                             Attorney: BROMBERG    1 OFFICE , P.C. -
                                                                       1146


DANA STEPHENSON                                                                                       Index#: 20-CV-01332-NSR

                                                                            Plaintiff( s)
                      -aqainst-                                                                       Date Filed:

 EXCLUSIVE MOTOR-SPORTS LLC ET AL
                                                                                                      AFFIDAVIT OF SERVICE
                                                                            Defendant( s)



STATE OF NEW YORK: COUNTY OF NEW YORK ss:

DAVID KLEINBERG BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT
A PARTY TO THIS ACTION , OVER THE AGE OF EIGHTEEN YEARS AND RESIDES
IN THE STATE OF NEW YORK.
That on March 3, 2020 at 01 :30 PM at

899 SOUTH OYSTER BAY ROAD
BETHPAGE, NY11714

deponent served the within true copy of the SUMMONS IN A CIVIL ACTION AND
COMPLAINT, CIVIL COVER SHEET on BETHPAGE FEDERAL CREDIT UNION , the
defendant/respondent therein named ,

CORPORATION by delivering thereat a true copy of each to LAURA COHEN personally, deponent knew said corporation so served
            to be the corporation described in said SUMMONS IN A CIVIL ACTION AND COMPLAINT, CIVIL COVER SHEET
            as said defendant/respondent and knew said individual to be GENERAL AGENT thereof.

                  Deponent further states that he describes the person actually served as follows :

                    Sex              Skin Color               Hair .Color            Age (Approx.)    Height (Approx.)   Weight (Approx)
                  FEMALE              WHITE                    BROWN                        53              5'5               150




Sworn to me on : March 4, 2020


Linda Forman
                                     ~Robin Forman                       Gotham Process inc.
Notary Public, State of New York      Notary Public, State of New York   299 Broadway                                          ERG
No . 01FO5031305                      No. 01FO61 25415                   New York NY 10007
Qualified in New York County          Qualified in New York County
Commission Expires August 1, 2022     Commission Expires Apri l 18,
                                      ?0?1                                                                   Docket#:      *1153847*
